DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9, 13, 15, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 depends from claim 2, and states that the nanogel “has an average in the range of 2-500 nm”. Note that the claim does not specify what type of average it is intended to recite-i.e., is this claimed average intended to refer to an average particle size, average pore size, etc.? The scope of the claim is therefore unclear.
Claim 13 depends from claim 9 and recites the limitation of “an average in the range of 6-20 nm”. Similar to the discussion of claim 9 above, the term “an average” is indefinite because it is unclear what kind of property is required to have an average in the recited range. Furthermore, as currently written it is unclear whether the average recited in claim 13 is intended to refer to the same property as the average recited in claim 9, or if it is intended to refer to a different property.
Regarding claims 15, 22: Claim 15 depends from claim 2, and states that the copolymer corresponds to a recited structure. Note that the claimed structure contains variables x and y which are not defined. Claim 22 depends from claim 16, and recites the same structure. Claims 15 and 22 therefore are indefinite, as it is unclear what values fall within the scope of the variables x and y.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 22 depends from claim 16, and states that the trehalose-based copolymer has the structure shown below.

    PNG
    media_image1.png
    174
    168
    media_image1.png
    Greyscale

Claim 16 requires that the trehalose-based copolymer comprise the following components (a)-(d): (a) a methacrylate-based backbone, (b), at least one trehalose-based side chain, (c) at least one disulfide side chain, and (d) glucagons. Note that the structure recited in claim 22 only contains components (a)-(c); the claimed structure does not contain glucagon-a polypeptide-as required by the parent claim. Claim 22 therefore does not further limit the parent claim, but rather improperly broadens the scope of the claimed invention to read on the use of copolymers that do not contain glucagons.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-9 13 15-17 18 20-24 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boehnke, Degradable Hydrogels and Nanogels for the Delivery of Cells and Therapeutics (2017) .
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Boehnke discloses the production of the copolymer shown below (for claims 15, 22) (page 86: scheme 3.1).

    PNG
    media_image2.png
    174
    195
    media_image2.png
    Greyscale

Note that the copolymer comprises a methacrylate containing disulfide side chains, corresponding to the claimed second unit (for claims 1, 2, 16) and a methacrylate containing trehalose side chains, corresponding to the claimed first unit (for claims 1, 2). The polymer is then crosslinked via reaction with a polyethylene glycol dithiol cross-linker that reacts with the disulfide side chains (for claims 1, 2, 16) to form nanogels having an average size of 10 to 100 nm (for claims 9, 13, 17, 18, 24) (pages 89-90: section 3.2.2; page 127). The prior art further teaches covalent attachment of glucagon to the nanogel (for claims 3-6, 16) (page 124: Scheme 4.1; page 127). The glucagon-modified polymer was made via a process comprising the steps of 1) producing the polymer shown above, 2) thiolating glucagon, and conjugating the thiolated glucagon onto the polymer (for claim 23) (scheme 4.1; Figure 4.1).
Regarding the claimed properties of biocompatibility and controlled release: A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present; see In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). As discussed above, the prior art teaches a polymer that is identical to that disclosed by applicant; it is therefore reasonably expected that it would have the same properties as used to define claimed invention. The burden is therefore shifted to applicant to provide evidence that the claimed properties are not met by the prior art (for claims 7, 8, 20, 21, 27)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Maynard, WO2016/025551, in view of Ryu et al, published in Journal of the American Chemical Society vol. 132 pages 17227-17235.
Maynard discloses the production of a hydrogel comprising the steps of forming a trehalose copolymer, and reacting said trehalose copolymer with a cross-linker to form a hydrogel (¶00119). Said copolymers are made from a monomer mixture comprising a monomer containing a trehalose side chain, corresponding to the claimed first unit (for claim 1) (see Schemes 3, 4, 5). Maynard discloses that the prior art composition is used for the delivery of therapeutic agents (¶00108).
Maynard is silent regarding the preparation of a nanogel comprising dithiol crosslinkers and wherein the copolymer comprises second units comprising disulfide side chains. 
Ryu discloses the preparation of nanogels used as drug delivery vehicles, wherein said nanogel is prepared by incorporating pyridyl disulfide ethyl methacrylate, corresponding to claimed second unit, as a cross-linking monomer. The nanogel is then formed via cross-linking using dithiothreitol (DTT), corresponding to the claimed dithiol cross-linker (for claim 1). As taught by Ryu, the use of the disulfide-containing monomer as a cross-linker allows for the production of a final nanogel having tunable controlled release of therapeutic molecules (page 17235: Conclusions).
Maynard and Ryu are both directed towards the same field of endeavor-i.e., the preparation of polymer gels used to encapsulate and deliver therapeutic agents. Given that the Maynard teaches that 1) the trehalose polymer may be a copolymer (i.e., a polymer comprising at least two types of monomer units) and 2) that the trehalose copolymer is cross-linked to form the gel of WO2016/025551, it would have been obvious to one of ordinary skill in the art to modify the teachings of Maynard by incorporating pyridyl disulfide ethyl methacrylate as a comonomer in the trehalose copolymer of Wo2016/025551 and to add DTT, corresponding to the claimed cross-linker, in order to obtain a final gel having the tunable controlled release properties taught by Ryu (for claim 1). Said modification would result in a polymer gel containing trehalose side chain-bearing monomer units, corresponding to the claimed first unit, and pyridyl disulfide ethyl methacrylate units, corresponding to the claimed second units (for claim 1).

Claims 2, 3, 7-9, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Maynard, WO2016/025551, and Ryu et al, published in Journal of the American Chemical Society vol. 132 pages 17227-17235, as applied to claim 1 above, and further in view of Maynard et al, US2014/0377838 (Maynard’838).
As discussed above, the combination of Maynard and Ryu renders obvious the production of a nanogel from a polymer comprising a first monomer having a trehalose side chain and pyridyl disulfide ethyl methacrylate, corresponding to the claimed methacrylate having a disulfide side chain (for claims 2, 15), and DTT, corresponding to the claimed cross-linker that cross-links the polymer through the disulfide groups (for claim 2). The prior art gel is used for the delivery of proteins (Maynard ¶0066), corresponding to the claimed biomolecule (for claim 3). Maynard further teaches that the prior art gels permit controlled release of proteins such as insulin in the body (for claims 7, 8) (¶00110).
Regarding claims 9, 13: Ryu teaches that the nanogels prepared using pyridyl disulfide ethyl methacrylate are characterized by an average size in the range of 10 to 200 nm, overlapping the claimed ranges (Conclusions). It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05). It therefore would have been obvious to prepare a nanogel having the claimed size.
Maynard and Ryu are silent regarding the use of a methacrylate monomer having trehalose side chains.
Maynard’838 discloses the production of trehalose-containing polymers used to stabilize biomolecules for use in pharmaceuticals (abstract). The prior art teaches the production of the methacrylate monomer shown below, which is disclosed to be polymerized then deprotected to form a final structure having trehalose side chains (¶0194), as a means of incorporating trehalose side chains into the final polymer (for claims 2, 15).

    PNG
    media_image3.png
    228
    258
    media_image3.png
    Greyscale

Maynard and Maynard’838 are both directed towards the production of polymers, wherein said polymers 1) are made from radical-polymerizable monomers containing trehalose side chains and 2) are used for stabilizing biomolecules for pharmaceutical applications. Barring a showing of evidence demonstrating unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the polymer of Maynard by using the trehalose-containing methacrylate monomer of Maynard’838 as the trehalose-containing monomer, with the reasonable expectation of obtaining a final polymer product capable of stabilizing biomolecules for use in pharmaceutical applications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765     

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765